417 F.2d 636
UNITED STATES of Americav.Murray FRIEDLANDER, Appellant.
No. 17613.
United States Court of Appeals Third Circuit.
Argued Oct. 23, 1969.Decided Nov. 19, 1969.

H. David Rothman, Pittsburgh, Pa.  (Alvin D. Capozzi, Pittsburgh, Pa., on the brief), for appellant.
John H. Bingler, Asst. U.S. Atty., Pittsburgh, Pa.  (Richard L. Thornburgh, U.S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, STALEY and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellant Murray Friedlander was convicted on two counts of violating 18 U.S.C. 659, possession of goods stolen from interstate commerce.  Count one involved possession of approximately twelve tons of copper wire and a quantity of electrical insulators which had been unlawfully removed from a truck en route from Warren, Ohio, to Rochester, New York.  The second count involved possession of television sets, radios, and high fidelity consoles similarly taken from interstate commerce.  Appellant was sentenced to four years on each count, sentences to run concurrently.


2
We have carefully considered each of the contentions of the appellant, and we find that they are totally without merit.


3
The judgment of the district court will be affirmed.